Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


 Great Northern Energy, Inc., Appellant                    Appeal from the 71st District Court of
                                                           Harrison County, Texas (Tr. Ct. No. 14-
 No. 06-16-00029-CV            v.                          0460). Opinion delivered by Chief Justice
                                                           Morriss, Justice Moseley and Justice
 Circle Ridge Production, Inc., Appellee                   Burgess participating.



          As stated in the Court’s opinion of this date, we find reversible error in the orders of the
court below. Therefore, we reverse the trial court’s order granting a temporary injunction and
dissolve the writ of injunction. In addition, we reverse in part the trial court’s turnover order;
specifically, we reverse Paragraph 1 and Paragraph 2, sub-parts b, d, e, g, h, j, and l in their entirety.
We also reverse Paragraph 2, sub-parts f, i, k, and m, except insofar as they relate to the Rangeford
Resources stock or to Great Northern’s causes of action against Rangeford Resources. Finally, we
dismiss Great Northern’s appeal as to Paragraph 2a of the turnover order as moot. In all other
respects, the trial court’s turnover order is affirmed.
          We further order that the appellee, Circle Ridge Production, Inc., pay all costs of this
appeal.


                                                           RENDERED SEPTEMBER 28, 2016
                                                           BY ORDER OF THE COURT
                                                           JOSH R. MORRISS, III
                                                           CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk